DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5 and 7-8, drawn to a rubber-reinforcing cord and a rubber product.
Group II, claim(s) 6, drawn to a method for producing a rubber-reinforcing cord.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of strands comprising a coating formed on the surface of a filament bundle, wherein the strands are given primary twists at a primary twisting rate of 50 to 100 twists/m, and the strands given primary twists are assembled and given final twists at a final twisting rate of 120 to 200 twists/m., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Furusawa (US 2016/0377149 A1).  Furusawa teaches at least one strand, wherein the strand includes at least one filament bundle and a coating formed at least on the surface of the filament bundle ([0049]).  Furusawa also teaches wherein "primary twists" may be 20 to 160 twists/m and wherein "final twists" may also be 20 to 160 twists/m ([0050]).

During a telephone conversation with Douglas Mueller on 6/7/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5 and 7-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Furusawa (US 2016/0377149 A1).

Regarding claim 1, Furusawa teaches at least one strand, wherein the strand includes at least one filament bundle and a coating formed at least on the surface of the filament bundle ([0049]).  Furusawa teaches that the filament bundle preferably includes at least one selected from aramid fibers, glass fibers, carbon fibers, and polyparaphenylene benzoxazole ([0051]). Furusawa teaches that the mass of the coating may be 5 to 35% with respect to the mass of the filament bundle, and that, for example, the mass of the coating may be 10 to 25% or 15 to 25% ([0057]).  Furusawa teaches that the number of twists given to the strand (referred to as "primary twists") may be 20 to 160 twists/m, 30 to 100 twists/m, or 40 to 80 twists/m. ([0050]).  Furusawa also teaches that the number of twists given to the plurality of strands including the coating formed using the water-based treatment agent (A) (referred to as "final twists") may also be 20 to 160 twists/m, 30 to 100 twists/m, or 40 to 80 twists/m. ([0050]).

With regard to the claimed limitation, “at least three strands,” it is the position of the Office that the prior art discloses the claimed range with sufficient specificity so as to constitute anticipation of the claimed range. See MPEP 2131.03.  Alternatively, it is the position of the Office that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 5, Furusawa teaches that to enhance the adhesion to the matrix rubber, the rubber-reinforcing cord of the present embodiment may further include a second coating ([0058]).

Regarding claims 7-8, Furusawa teaches that a study has also revealed that when a rubber-reinforcing cord formed using such a water based treatment agent is used in a rubber product such as a belt, the rubber-reinforcing cord presents a smooth cross-section on the edge surface of the belt ([0038] and [0077]).


Claim Rejections - 35 USC § 103

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2016/0377149 A1), as applied to claim 1 above, in view of Kajihara et al. (US 2008/0107913 A1).

Regarding claim 2, Furusawa remains as applied above, further teaching that the water-based treatment agent (the first coating as claimed) includes a rubber latex (a rubber component as claimed), a crosslinking agent, and a filler (Abstract).  Although Furusawa teaches that the water-based treatment agent (A)is preferably free of a resorcinol-formaldehyde condensate, Furusawa also teaches that  it is acceptable, however, for the water-based treatment agent (A) to include a resorcinol-formaldehyde condensate ([0045]).

Furusawa does not explicitly disclose wherein the first coating comprises a non-resorcinol phenolic compound formaldehyde condensate.

However, Kajihara et al. (“Kajihara”) teaches a composition for cord coating that comprises a latex of a first rubber, a phenol resin, and a water-soluble condensation product of resorcinol-formaldehyde (Abstract).  Kajihara teaches that the phenol resin is a novolac-type phenol resin obtained through reaction between phenol and formaldehyde under the influence of an acid catalyst ([0028]; also [0012]-[0013]).  Kajihara teaches that, furthermore, the phenol resin can be a resole-type phenol resin obtained through reaction between phenol or phenols and formaldehyde under the influence of an alkaline catalyst ([0028]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the first coating of Furusawa with a phenol resin, such as a novolac-type phenol resin or a resole-type phenol resin obtained through reaction between phenol and formaldehyde under the influence of an acid catalyst or an alkaline catalyst, in order to provide a composition for cord coating that is capable of constituting a reinforcing cord having high resistance against bending and having high dimensional stability at room and high temperatures, as taught by Kajihara ([0011] and [0015]; also [0012]-[0013] and 0028]).

Regarding claims 3-4, Furusawa teaches that the rubber latex is preferably a latex of at least one rubber selected from the group consisting of nitrile rubber, hydrogenated nitrile rubber, carboxyl-modified nitrile rubber, and carboxyl-modified hydrogenated nitrile rubber ([0032] and [0034]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789